73 F.3d 366NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Clinton HARRIS, Appellant,v.ASHLEY COUNTY SHERIFF'S DEPARTMENT, Appellee.
No. 94-2739.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 5, 1996.Filed Jan. 10, 1996.

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Clinton Harris appeals the district court's1 decision after a bench trial in his action under 42 U.S.C. Sec. 2000e et seq.   Having carefully reviewed the record and the parties' briefs, we conclude that no error of law or fact appears and that an opinion would lack precedential value.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Harry F. Barnes, United States District Judge for the Western District of Arkansas